Case: 1:18-cv-00259-SNLJ Doc. #: 103 Filed: 03/04/21 Page: 1 of 3 PageID #: 1333
Case: 1:18-cv-00259-SNLJ Doc. #: 103 Filed: 03/04/21 Page: 2 of 3 PageID #: 1334
Case: 1:18-cv-00259-SNLJ Doc. #: 103 Filed: 03/04/21 Page: 3 of 3 PageID #: 1335




Accordingly,

      IT IS HEREBY ORDERED that plaintiffs a motion to compel [#86] is

DENIED.

      IT IS FURTHER ORDERED that plaintiff shall advise the Court no later than

March 19, 2021 whether he has received responses to the subpoenas that were served

October 29, 2020. If he has not received responses, he should file a motion to enforce the

subpoenas.


      So ordered thi'f/'ify of March, 2021.

                                       STEPHEN N. LIMBAUGH, JR.
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                              3
